Citation Nr: 1823117	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  12-28 366	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In May 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ); a transcript of the proceeding is of record.  In June 2016, the Board remanded the claim for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In December 2016, the Veteran was provided with a VA examination.  The examiner ultimately found that the Veteran's hypertension was less likely than not related to his active duty service.  See VA Examination, 1 (Dec. 1, 2016).  As an underlying basis for his rationale, the examiner noted that the Veteran did not seek treatment for hypertension during his active duty service.  See id.

Notably, review of the Veteran's service treatment records (STRs) note elevated systolic blood pressure levels at separation from service.  See STRs, 20 (May 1, 2015).  They also indicate that the Veteran sought treatment for headaches and chest pain during active duty, which are known symptoms of hypertension.  See id. at 16-20.

Based on the above, the Board finds that the December 2016 VA examination was based upon an inaccurate factual premise; consequently, it is inadequate to fairly adjudicate the Veteran's claim.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Once VA provides an examination, it must provide an adequate one; thus, the claim must be remanded for additional medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).
Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA and/or private treatment records relevant to the claim on appeal.

2.  Send the Veteran's claims file to an appropriate VA examiner for an addendum medical opinion.  The decision to re-examine the Veteran is left to the discretion of the examiner. 

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension was caused by, or otherwise related to, the Veteran's active duty service, to include as due to conceded exposure to herbicides.

The examiner is specifically requested to discuss the publically available Federal Register notice, Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012, which notes "limited or suggestive" evidence of a relationship between hypertension and herbicide exposure, which therefore does not rule out a relationship.  See 79 Fed. Reg. 20308 (Apr. 11, 2014).

The examiner is also specifically requested to discuss the Veteran's hypertension symptoms experienced during active duty service (elevated blood pressure at separation from service, treatment for headaches, treatment for chest pain, etc.).

Note that the mere fact that VA has not established an evidentiary presumption with respect to hypertension and herbicide exposure is not dispositive of the issue of a nexus.  Consideration must still be given to the exposure and to the National Academy of Sciences' finding of "limited or suggestive" evidence of a relationship.

The examiner must explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as to find against it.

3.  After completing the above development and any other development deemed warranted, re-adjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case, and provide an opportunity to respond before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

